JERMAINE PIPER, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 139, 2010.
Supreme Court of Delaware.
Submitted: March 26, 2010.
Decided: April 9, 2010.
Before BERGER, JACOBS, and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 9th day of April 2010, it appears to the Court that:
(1) On March 12, 2010, the Court received appellant's notice of appeal following his conviction on criminal charges in the Superior Court on March 4, 2010. The appellant has not yet been sentenced. The Clerk issued a notice to appellant to show cause why his appeal should not be dismissed for this Court's lack of jurisdiction to consider an interlocutory appeal in a criminal case.
(2) The appellant filed a response to the notice to show cause on March 26, 2010. His response argues the merits of his appeal but fails to address the jurisdictional limitation raised in the notice to show cause.
(3) This Court's jurisdiction in criminal cases is limited to the review of final judgments.[1] In a direct criminal appeal, the proceeding in the Superior Court is deemed final on the date the sentence is imposed.[2] The appellant has not yet been sentenced in the present case. Accordingly, his appeal is interlocutory, and this Court lacks jurisdiction to consider it.
NOW, THEREFORE, IT IS ORDERED, pursuant to Section 11(1)(b) of Article IV of the Delaware Constitution, that the within appeal is DISMISSED.
NOTES
[1]  Del. Const. art. IV, § 11(1)(b).
[2]  Eller v. State, 531 A.2d 948, 950 (Del. 1987).